                                                                           Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION



ROBERT COLE FULLER, et al.,
      Plaintiffs,

v.                                             CASE NO. 3:19cv1697-MCR-HTC

OKALOOSA COUNTY BOARD
OF COMMISSIONERS, et al.,
      Defendants.
                                          /

                                  O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated September 10, 2019. ECF No. 5. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
                                                                  Page 2 of 2

     Accordingly, it is now ORDERED as follows:

     (1) The magistrate judge’s Report and Recommendation is adopted and

        incorporated by reference in this Order.

     (2) This case is DISMISSED WITHOUT PREJUDICE for failure to prosecute

        and failure to comply with a Court order.

     (3) The clerk is directed to close the file.

     DONE AND ORDERED this 12th day of December 2019.




                                         s/   M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:19cv1697-MCR-HTC
